Citation Nr: 0741044	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of outpatient services 
provided at Johnston Memorial Hospital on September 16, 2004 
and outpatient services provided at the Urology Center of 
Southwest Virginia on September 23, 2004 and September 29, 
2004.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to May 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs Medical Center (VAMC) in Mountain Home, Tennessee, 
which is the Agency of Original Jurisdiction (AOJ) in this 
matter.

In September 2006, the Board advanced the veteran's case on 
the docket.  
38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
20.900(c) (2007).

In a January 2007 decision, the Board granted entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred as a result of Emergency Room treatment at Johnston 
Memorial Hospital on September 10, 2004.  The Board then 
proceeded to remand the remaining issues of entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred as a result of  hospitalization at Johnston Memorial 
Hospital from September 12, 2004 to September 15, 2004, and 
outpatient services provided at Johnston Memorial Hospital on 
September 16, 2004 and outpatient services provided at the 
Urology Center of Southwest Virginia on September 23, 2004 
and September 29, 2004.  

Thereafter, the VAMC in Mountain Home, Tennessee granted 
entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of  hospitalization at 
Johnston Memorial Hospital from September 12, 2004 to 
September 15, 2004.  

Therefore, the remaining issue is as stated above.   




FINDINGS OF FACT

1.  The veteran incurred medical expenses on September 16, 
2004, September 23, 2004 and September 29, 2004, as a result 
of private outpatient treatment received in private 
facilities.

2.  That treatment was not authorized by VA prior to 
receiving it.

3.  Service connection is in effect for neurosis (rated 50 
percent disabling) and cold injury residuals (rated 30 
percent disabling).

4.  A prudent lay person would not have reasonably expected 
that delay in seeking immediate medical attention on 
September 16, 2004, September 23, 2004 and September 29, 
2004, would have been hazardous to life or health.

5.  A VA facility was feasibly available to provide the 
necessary treatment, and an attempt to use it beforehand 
would not have been considered unreasonable by a prudent lay 
person.

6.  The veteran was enrolled in the VA Health Care System as 
of September 16, 2004 and had received treatment at a VA 
facility during the preceding 24 months.

7.  The veteran is financially liable to the provider of the 
private medical treatment in question; he has no remedy 
against a third party for payment of these expenses.

8.  The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the treatment in question.




CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of 
unauthorized private medical treatment expenses incurred on 
September 16, 2004, September 23, 2004 and September 29, 
2004.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006)), imposes obligations on VA in 
terms of its duty to notify and assist claimants in certain 
types of cases.  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  But the VCAA does not apply in this case 
since the governing regulations are in Part 17 of 38 C.F.R.  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

Analysis

The record shows the veteran was hospitalized at Johnston 
Memorial Hospital from September 12, 2004 to September 15, 
2004 for obstructive uropathy.  During the course of his 
hospitalization his symptoms improved and he was discharged 
on September 15, 2004 in stable condition.  At the time of 
his discharge he was instructed to return on September 16, 
2004 for a CBC check regarding his hemoglobin and hematocrit 
to make sure they remained stable and to see N. Spiegel, M.D. 
in one week for a follow up appointment.  The results of the 
lab work completed on September 16, 2004 at Johnston Memorial 
Hospital have been associated with the veteran's claims 
folder.  In approximately one week, on September 23, 2004, 
the veteran met with Dr. Spiegel.  The private office note 
indicated that the veteran was not in any acute distress and 
overall he appeared to be well and his vital signs were 
stable.  At the time of the appointment he underwent a 
cystoscopy to rule out any lower urinary tract pathology.  
The impression showed significant prostatic enlargement, 
urinary retention, chronic renal insufficiency, bilateral 
hydronephrosis and no bladder lesions were present.  The 
veteran's condition was discussed in detail and Dr. Spiegel 
suggested that the veteran return in one week for another 
follow up appointment.  Approximately one week later, on 
September 29, 2004, the veteran again presented for his 
follow up appointment with Dr. Spiegel.  The diagnostic 
impression was urinary retention and history of BPH and 
prostatic enlargement.  It was noted that the veteran 
appeared happy with his current condition and he preferred to 
do self catheterizations rather than undergo surgery.  

The veteran's treatment was not as a result of a service-
connected disability and the treatment was not associated 
with and held to be aggravating an adjudicated service-
connected disability.  Prior to the September 16, 2004, 
treatment in question, the veteran was enrolled in the VA 
Health Care System and had received treatment at a VA 
facility during the preceding 24 months.

The record does not contain any indication the veteran was 
told that VA would authorize payment for this private medical 
treatment and it is not contended otherwise.  Thus, the 
veteran's treatment at the private facilities was 
unauthorized, and there are requirements for having the 
resulting expenses he incurred paid or reimbursed.  Under 38 
U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse 
veterans for unauthorized medical expenses incurred in non-VA 
facilities where:

(a) For veterans with service-connected disabilities.  Care 
or service not previously authorized was rendered to a 
veteran in need of such services:

(1) For an adjudicated service-connected disability; (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and,

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable or treatment had been 
or would have been refused.

Additionally, payment or reimbursement for emergency services 
for nonservice-connected conditions in non-VA facilities may 
be authorized under 38 U.S.C.A. 
§ 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, and referred to as the 
"Millennium Bill Act" in the decision.  The provisions of the 
Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)       * * * * *

(i)        The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 U.S.C.A. § 1725 (2007).

The term "emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be feasible, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

First, the Board points out the veteran is ineligible for 
reimbursement under 38 U.S.C. § 1728 because the treatment 
was not for or consequent to a service-connected disability.  
Furthermore, several of the criteria set forth in § 1725 are 
either met or are not applicable.  Only subsections (b) and 
(c) of 38 U.S.C.A. 
§ 1725 remain at issue.

Given the circumstances of this case and the legal criteria 
above, the first question to be resolved is the extent to 
which a VA medical facility was "feasibly available" to 
provide the medical services.  On September 16, 2004 the 
veteran presented at the VAMC in Mountain Home, Tennessee to 
refill a prescription.  Therefore it is reasonable to assume 
that a VA medical facility was "feasibly available" to the 
veteran on September 16, 2004 and the lab work could have 
been completed at such facility.  It is also reasonable to 
assume that this same VA facility was "feasibly available" 
to the veteran on September 23 and September 29, 2004.  
Additionally, the VAMC in Mountain Home has indicated that a 
urologic surgeon was available for discussion with the 
veteran regarding his condition.  

In view of the foregoing, and given the fact that there is no 
reason for the Board not to defer to those officials at the 
VAMC in Mountain Home who have an intimate knowledge of the 
types of medical services that were feasibly available to the 
veteran on the days in question, the Board, while sympathetic 
to the veteran's claim, must conclude that VA could have 
feasibly provided the treatment in question, for which he has 
been billed.  In making this determination, the Board notes 
that we are without authority to grant benefits simply 
because we might perceive the result to be equitable; rather, 
we must follow the law in making our determinations.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)). 

Hence, the Board finds that a VA medical facility was 
feasibly available to provide the treatment in question on 
September 16, 2004, September 23, 2004 and September 29, 
2004.  

Additionally, in this case, the Board finds that the veteran 
does not satisfy the above criteria, inasmuch as the services 
were not rendered in a medical emergency.  As clearly stated 
in the medical records the appointment on September 16 was to 
undergo lab work and the appointments on September 23 and 
September 29 were simply follow up appointments in which it 
was clearly noted that the veteran was not in any acute 
distress and his vital signs were all within normal limits.  
In the Board's opinion, the above demonstrates that his 
condition was not of such a nature that delay would have been 
hazardous to life or health.

Therefore, the Board must find that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
the treatment in question under the provisions of 38 U.S.C.A. 
§ 1725.  The benefit sought on appeal is accordingly denied.




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of outpatient services 
provided at Johnston Memorial Hospital on September 16, 2004 
and outpatient services provided at the Urology Center of 
Southwest Virginia on September 23, 2004 and September 29, 
2004 is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


